UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4542



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


WESLEY KENT DAVIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00222)


Submitted:   January 7, 2008                 Decided:   January 15, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Will, Jr., LAW OFFICE OF THOMAS A. WILL, JR., Gastonia,
North Carolina, for Appellant. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wesley Kent Davis appeals his ten-month sentence imposed

upon revocation of his supervised release.              On appeal, Davis’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), certifying there are no meritorious issues for

appeal, but suggesting the court may have abused its discretion by

revoking supervised release instead of exercising its options to

continue supervised release or modifying its conditions.             Although

advised of his right to file a pro se supplemental brief, Davis has

not done so.    After a thorough review of the record, we affirm.

            A decision to revoke a defendant’s supervised release is

reviewed for abuse of discretion.         United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995).         When the court determines that the

defendant has violated conditions of supervised release, the court

can either continue supervised release, with or without extending

the term or modifying or enlarging the conditions, or revoke

supervised release in favor of incarceration.                 See 18 U.S.C.A.

§ 3583(e) (West 2000 & Supp. 2007); U.S. Sentencing Guidelines

Manual § 7B1.3(a)(2).       Because Davis admitted to committing the

alleged violations of the conditions of his supervised release, the

district court did not abuse its discretion in revoking it.

            This   court    will   affirm    a     sentence    imposed   after

revocation of supervised release if it is within the applicable

statutory   maximum   and    is    not   plainly    unreasonable.        United


                                    - 2 -
States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert.

denied, 127 S. Ct. 1813 (2007).         Davis’s ten-month sentence was

within the advisory policy statement range of eight to fourteen

months and well below the statutory maximum of twenty-four months.

See 18 U.S.C. § 3583(e)(3).        We conclude that Davis’s sentence is

not plainly unreasonable.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm   the    revocation   of   Davis’s   supervised   release   and   his

sentence.      This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.        Counsel’s motion must state that a

copy thereof was served on the client.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                    - 3 -